Name: Council Regulation (EC) No 934/95 of 10 April 1995 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the Occupied Territories
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  leather and textile industries;  tariff policy;  cooperation policy;  regions and regional policy
 Date Published: nan

 Avis juridique important|31995R0934Council Regulation (EC) No 934/95 of 10 April 1995 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the Occupied Territories Official Journal L 096 , 28/04/1995 P. 0006 - 0016COUNCIL REGULATION (EC) No 934/95 of 10 April 1995 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the Occupied TerritoriesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Annex I to the Agreement establishing an association between the European Community and Malta (1), as supplemented by the Additional Protocol (2), the Supplementary Protocol to the Agreement (3) and the Protocol extending the first stage of this Agreement (4), exempts from duties, subject to tariff ceilings, certain products falling within Chapters 52 to 63 of the combined nomenclature and originating in Malta; Whereas the Additional Protocols to the Agreements between the European Community, of the one part, and Cyprus (5), Egypt (6), Jordan (7), Israel (8), Tunisia (9), Syria (10), Malta and Morocco (11), of the other part, provide for the progressive reduction, subject to reference quantities and to statistical Community surveillance, of the customs duties applicable to certain agricultural products originating in those countries according to set timetables; Whereas Council Regulation (EEC) No 1134/91 of 29 April 1991 on the tariff arrangements, applicable to imports into the Community of products originating in the Occupied Territories (12) provides for the elimination on 1 January 1993, according to a set timetable, of customs duties on products listed in Annex II thereto and originating in these territories, and that certain of these products should be subject to reference quantities; Whereas, by Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Cyprus, Egypt, Israel, Jordan, Malta, Morocco, Syria and Tunisia (13), the Community unilaterally increased the amount of the above reference quantities in equal tranches of 3 % or 5 % per year starting on 1 January 1992; Whereas the abovementioned Agreements and Regulation (EEC) No 1134/91 are of indeterminate duration; whereas the Agreements and the abovementioned Regulation (EEC) No 1764/92 lay down the rates for the annual increases in the tariff ceilings and reference quantities; whereas, therefore, the tariff measures in question should likewise be of indeterminate duration; whereas the application of these measures should be rationalized by grouping them together in a single regulation; Whereas the tariff measures provided for in this Regulation should now be opened; whereas the scope and period of application of each of those measures are set out in the Annexes; whereas, in view of the negotiations under way for the renewal of some of the agreements in question, the period of validity of the measures set out in the Annexes to this Regulation should be limited to 31 December 1996; Whereas amendments to the combined nomenclature and Taric codes, and the extension under the present Agreements of the tariff measures in question, require no changes of substance; whereas, in the interests of simplification and without prejudice to the specific procedures laid down by Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (14), provision should be made for the Commission to make the necessary amendments and technical adaptations to this Regulation after first having obtained the opinion of the Customs Code Committee; Whereas the decision to establish tariff ceilings and reference quantities should be taken by the Community; whereas it is also for the Community to establish the relevant surveillance systems for these two tariff measures; Whereas customs duties suspended within the limits of tariff ceilings may be re-established once those limits have been reached at Community level; whereas the application of ceilings calls for a system of surveillance that enables the Commission to be kept abreast of the trend in imports of products subject to such measures; Whereas the administration of the tariff ceilings requires close and particularly rapid cooperation between the Member States and the Commission, and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed; whereas this cooperation has to be all the more close because the Commission has to be able to take appropriate action whenever a ceiling is reached; whereas, to ensure the efficiency of this surveillance system, Member States must charge imports of the products in question agianst the ceilings as and when the products are entered with customs for free circulation; Whereas, as regards the products subject to reference quantities, Regulation (EEC) No 451/89 (1) establishes procedures for modifying the statuts of these products by submitting them, if necessary, to tariff quotas; whereas Article 3 (2) of the Regulation provides for a system of surveillance; whereas such surveillance must notably enable the Commission to draw up an annual trade balance sheet for each of the products concerned, HAS ADOPTED THIS REGULATION: TITLE I Tariff ceilings Article 1 1. Imports into the Community of products originating in Malta and listed in Annex I shall be subject to annual ceilings and Community surveillance. The relevant CN codes, order numbers and Taric codes, together with the levels of the ceilings, are set out in the table in the same Annex. 2. Quantities shall be charged against the ceilings as and when the products are entered with customs for free circulation accompanied by a movement certificate in accordance with the rules contained in the Protocol defining the concept of originating products and methods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Community and Malta (2). Goods may be charged against the ceiling only if the movement certificate is presented before the date on which customs duties are re-established. The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner laid down in the preceding subparagraphs. Member States shall inform the Commission of imports charged under the above arrangements at the intervals and within the time limits specified in paragraph 4. 3. As soon as the ceilings are reached, the Commission may adopt a regulation re-establishing, until the end of the calander year, the customs duties applicable to third countries. 4. The Member States shall provide the Commission, by the 15th day of each month at the latest, with statements of the imports charged the previous month. TITLE II Reference quantities and statistical surveillance Article 2 1. Imports into the Community of certain products listed in Annex II and originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the Occupied Territories shall be subject to reference quantities under set timetables and to Community statistical surveillance. The relevant CN codes, their order numbers, where appropriate, and their Taric codes, together with the levels of the reference quantities and the relevant timetables for the application thereof, are set out in the table in the same Annex. 2. Within the limits of the reference quantities, preferential treatment shall be accorded to products entered with customs for free circulation and accompanied by a movement certificate for the goods. The certificate must comply with the rules laid down in the Protocol defining the concept of original products annexed to each of the agreements between the European Community and the countries referred to in the first subparagraph of paragraph 1, with the exception for the Occupied Territories. The concept of products originating in the Occupied Territories shall be defined by the provisions of Commission Regulation (EEC) No 2454/93 (3). The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statistical Office of the European Communities in application of Regulations (EEC) No 2658/87 (4) and (EEC) No 1736/75 (5). TITLE III Procedural provisions Article 3 1. Subject to the procedure provided for in Council Regulation (EC) No 3448/93, the provisions necessary for the application of this Regulation, in particular: (a) the amendments and technical adaptations in so far as they are necessary arising from amendments of the combined nomenclature and Taric codes; (b) the extension of tariff measures in accordance with the provisions contained in the agreements referred to in this Regulation; (c) the necessary adaptations arising from the conclusion of protocols or exchanges of letters between the Community and the countries in question under the agreements referred to in this Regulation; and (d) amendments of this Regulation necessary for the implementation of any other act adopted by the Council under the agreements and regulations referred to in this Regulation; shall be adopted in accordance with the procedure laid down in Article 4 (2). 2. The provisions adopted pursuant to paragraph 1 do not authorize the Commission to: - carry over preferential quantities from one period to another, - amend the timetables laid down in the agreements or protocols, - transfer quantities under one ceiling or reference quantity to another ceiling or reference quantity, - open and administer ceilings or reference quantities resulting from new agreements. Article 4 1. The Commission shall be assisted by the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (1). 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion of the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures, which shall apply immediately. (b) However, if those measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event the Commission shall defer application of the measures upon which it has decided for three months from the date of such communication. The Council, acting by qualified majority, may take a different decision within the period referred to in the previous subparagraph. 4. The Committee may examine any question concerning the application of this Regulation which is raised by its chairman either on his own initiative or at the request of a Member State. Article 5 1. The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. 2. The Commission shall draw up each year, within three months of the end of the period of application of the ceilings and reference quantities referred to in this Regulation, a summary by product and country of amounts charged against the ceilings and reference quantities set out in Annexes I and II. This summary shall be disseminated after receipt of the opinion of the Customs Code Committee. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ  ANNEX I List of products originating in Malta of which the importation is subject to tariff ceiling >TABLE> Taric codes >TABLE> ANNEX II >TABLE>